DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US applications 62/520,643 (filed 16 June 2017) and 62/520,177 (filed 15 June 2017). The effective filing date of the instant claims is 15 June 2017.

Examiner’s Note
Applicant's amendments and arguments filed 18 October 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 18 October 2021, it is noted that no claims have been amended. No new matter or claims have been added.
The second rejection, below, has been corrected to be solely in view of Myung, as correctly identified by the Applicant. No new grounds of rejection has been added in making this correction.

Status of the Claims
Claims 1-17 are pending.
Claims 10-16 are withdrawn.
Claims 1-9 and 17 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-9 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Shams Es-haghi et al. (Macromolecules 2016, 49, 8980-8987) in view of Myung et al. (US 2012/0045651).
The Applicant claims, in claim 1, a device for delivering a drug comprising a multiple-network pseudo-interpenetrating polymer network (pseudo-IPN) hydrogel containing the drug wherein the hydrogel comprises loosely cross-linked polymeric networks (hydrophilic and wherein the networks are the same) that interpenetrate and are grafted to each other wherein the device releases the drug in response to mechanical straining of the hydrogel. In claim 2, the drug is a water-soluble drug. Claim 3 requires the number of polymeric networks to be greater than 3 and in claim 4, there are four or five networks. Claims 5-6 require the device to be able to be stretched from 50% to 700% of the original dimension without degradation. In claim 7, the hydrogel is required to be synthesized from neutral water-soluble monomers. In claim 8, the hydrogel is synthesized from acrylamide. Claim 9 requires the device to be configured to be applied to the skin of a patient which is an intended use of the composition, does not provide a structure difference to the composition, and is thus given minimal patentable weight (See MPEP 2111.02 (II)). Claim 17 mirrors claim 1 and further 
Shams Es-haghi teaches loosely cross-linked pseudo- and true-interpenetrating polymer network hydrogels with double, triple, and quadruple network structures (abstract). The hydrogels are synthesized by making a first network from acrylamide (AAm) or N,N-dimethyl-acrylamide (DMAAm) and then swelling said first network in an aqueous solution of AAm or DMAAm to make a double network (pg 8980, ¶4; pg 8981, ¶5-6). A third or quadruple network can be prepared the same way (pg 8980, ¶4; pg 8981, ¶5-6). In the preparation, grafting of the second network to the first is said to occur (pg 8980, ¶4; pg 8981, ¶5-6; Figure 3). Figure 4 shows that the double, triple, and quadruple networks can be stretched at a ratio of 8 (interpreted by the Examiner as being analogous to an 800% stretch) (Figure 4). In Figure 11, it is shown that the QN did not break during the experiment, thus implying molecular level stability (Figure 11).
Shams Es-haghi does not teach incorporating their polymer network into a device for drug delivery.
Myung teaches using hydrophilic interpenetrating polymer networks in articles [0011]. Drugs can further be incorporated into the IPN material as it can be used as a drug delivery vehicle wherein the therapeutic agent is released from the polymer matrix [0012]. In other examples, the IPN can be used in patches or dressings for the skin [0165]. Examples of useful therapeutic agents include water-soluble vitamin C [0223].
It would have been prima facie obvious to prepare the IPN of Shams Es-haghi as a DN, TN, or QN wherein the layers are grafted together and made up of the same solution and wherein said solution is acrylamide. Moreover, it would have been obvious prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Because the IPNs of Myung are intended on being drug delivery devices and those of Shams Es-haghi have enhanced strength, but do eventually break, the Examiner is interpreting the polymer network of the prior art, which comprises all the elements of the instant claims, as being configured to release the drug in response to mechanical straining and to increase release as more stress is applied to the hydrogel. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. The resulting composition renders obvious instant claims 1-9 and 17.

Response to Arguments
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 3-4 of their remarks, that it is not clear in Myung which drugs may be incorporated into IPNs such as those in Es-haghi.
In response, Myung teaches that Vitamin C, which is a known therapeutic agent and is known to be water-soluble, can be incorporated into the IPN, thus addressing the instant claims. Myung more broadly teaches that drugs, in general, can be incorporated into the material (IPN) for localized drug delivery [0012]. Therefore, the skilled artisan would have found it obvious to include Vitamin C, or any other suitable drug, as per the teachings of Myung.

The Applicant argues, on page 4 of their remarks, that Myung expressly states that a covalent bonded antioxidant will not leach out throughout the lifetime of a medical device.
In response, the Applicant is erroneously pointing to narrow embodiments expressly disclosed within the prior art reference as representing the sum total of information conveyed by each. Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments (see MPEP § 2123). Myung teaches that the antioxidant can be incorporated either physically or chemically, therefore a covalent bond is not required [0223].

Claims 1-2, 7, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (US 2012/0045651).
The Applicant claims, in claim 1, a device for delivering a drug comprising a multiple-network pseudo-interpenetrating polymer network (pseudo-IPN) hydrogel containing the drug wherein the hydrogel comprises loosely cross-linked polymeric networks (hydrophilic and wherein the networks are the same) that interpenetrate and are grafted to each other wherein the device releases the drug in response to mechanical straining of the hydrogel. In claim 2, the drug is a water-soluble drug. In claim 7, the hydrogel is required to be synthesized from neutral water-soluble monomers. Claim 9 requires the device to be configured to be applied to the skin of a patient which is an intended use of the composition, does not provide a structure difference to the composition, and is thus given minimal patentable weight (See MPEP 2111.02 (II)). Claim 17 mirrors claim 1 and further requires that the drug release rate is that which increases with increasing levels of deformation applied to the hydrogel.
Myung teaches using hydrophilic interpenetrating polymer networks in articles [0011]. Drugs can further be incorporated into the IPN material as it can be used as a drug delivery vehicle wherein the therapeutic agent is released from the polymer matrix [0012, 0145]. In other examples, the IPN can be used in patches or dressings for the skin [0165]. Examples of useful therapeutic agents include water-soluble vitamin C [0223]. In one example, a polycarbonate urethane (support structure) is immersed in acrylic acid containing crosslinking agents, removed from solution, and exposed to UV light to form a semi-IPN [0226]. The IPNs in Myung are “multiple IPNs” as required in claims 1 and 17 [0329]. Because the IPNs of Myung are intended on being drug delivery In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. The resulting composition renders obvious instant claims 1-2, 7, 9 and 17.

Response to Arguments
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 5-6 of their remarks, that Myung never suggests or implies that the chemical compositions of the polymer networks in the IPNs are the same.
In response, Myung teaches that “the multiple/semi-IPNs may employ the same penetrating polymer” and that “one IPN may be formed first and a second IPN with the same penetrating polymer formed as a later time” [0331]. This teaching suggests the IPn can be multiple layers/networks and each of the networks can comprise the same polymers, as required in the instant claims.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613